ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 21 - 25 are allowed in light of the Applicant's response filed on December 8, 2021. 
The following is an Examiner’s statement of reasons for allowance: Applicant has amended independent claim to incorporate detailed subject matter of the multi-layer video decoding process. 
The closest prior art KEROFSKY (US 2014/0086318 A1), ALSHINA et al. (US 9,961,365 B2), Wiegand et al. (US 8,934,542 B2) and Gao et al. (US 8,737,474 B2) do not disclose the claimed element, “receiving a first tone mapping information associated with said base layer, where said first tone mapping information includes different tone mapping information for different locality within said base layer; receiving a second tone mapping information associated with said enhancement layer, wherein said first tone mapping information is different than said second tone mapping information, where said second tone mapping information includes different tone mapping information for different locality within said enhancement layer; receiving a base order signal within said bitstream indicating an order by which a prediction for an output set of frames for which of a spatial scaling or said first tone mapping information is applied first to said base layer; receiving an enhancement order signal within said bitstream indicating an order by which a prediction for said output set of frames for which of a spatial scaling or said second tone mapping information is applied first to said enhancement layer; determining an output set of frames based upon said base layer together with said first tone mapping information further based .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian T. Pendleton, can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Hodges/Primary Examiner, Art Unit 2425